Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/22 has been entered.
 	Applicant’s arguments, filed 09/14/2021, with respect to the rejection(s) of claim(s) under 35 UCS 103 as unpatentable over Coombs in view of Anderson have been fully considered and are persuasive in light of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 102(a)(2) as anticipated by Svanberg et al. U.S. Patent #10,261,008.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 5, 6, 7, 8, 9, 11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Svanberg U.S. Patent #10,261,008
With respect to claim 1, Svanberg discloses a device for holding a light guide and flow cell comprising:
Optical measuring device (Abstract, Figure 2, Figure 5)
A first and second flow path connector (Figure 2, Figure 5, first and second flow path connector = measuring device 60, 1st = top half, 2nd = bottom half)
At least two flow cell parts provided in between the first and second flow path connectors such that a flow in a flow path in which the optical measuring device can be arranged will flow through the first flow path connector, the at least two flow cell parts, and through the second flow path connector (Figures 2, 5, and 7, wherein two flow cell parts = optical flow cells 1 and 1’)
At least one releasable connection device arranged for releasably fluidically connecting the at least two flow cell parts to each other along a flow direction along the flow path in between the first and second flow path connectors (connection device = holder 30, 17, 27, Col.3, l 38-45, Figure 2 and 5)
Wherein the at least two flow cell parts each comprise a fixedly mounted light transmitting device and a fixedly mounted light receiving device (Col.3, l 8-18, light input guide 40, light output guide 50)
Wherein an optical path of fixed length is provided between a light transmitting end of the light transmitting device and a light receiving end of the light receiving device (Col.3, l 22-27, Figure 2, D)
Wherein said light transmitting device is configured to be connected to a light source and said light receiving device is configured to be connected to a detector such that said optical path is configured to be provided in a flow which will be transferred through the optical measuring device when it is connected to a flow path (Col.2, l 65- 67, Col.4, l 30-57)
Wherein the at least two flow cell parts have at least two different optical path lengths (Col.4, l 58-65)

With respect to claims 2, 5, 6, 9, 11, 17, Svanberg discloses all of the limitations as applied to claim 1 above.  In addition, Svanberg discloses:
At least one sealing device provided in between each flow path connector and at least flow cell part and between each flow cell part if more than one are provided, said sealing device being provided for keeping a flow provided through the optical measuring device from a connected flow path inside the optical measuring device (Col.3, l 38-45)
The light transmitting device and the light receiving device are optical fibers fixedly mounted in the flow cell part such that they protrude into a flow cell part flow passage of the flow cell part through which flow passage the flow will pass when the optical measuring device is connected to a flow path (Figure 5, Col.3, l 10-19)
A connection end of the light transmitting device being the opposite end to the light transmitting end is provided with a distance cap and a connection end of the light receiving device being the opposite end to the light receiving end is provided with a distance cap, said distance caps being arranged to assure that a distance is kept between the light transmitting device and a connecting optical fiber and between the light receiving device and a connecting fiber (Figure 2, distance caps = tube 43 to affix optical fiber in specific location)
The first and second flow path connectors can be adapted for different sizes of connecting flow paths and for different types of connectors (“can be adapted” is not positively limiting, Col.6, l 8-14)
A first light guide holder is provided to a first end of the flow cell part and is arranged to provide connection capabilities for connecting light guide to the light transmitting device of the flow cell part and a second light guide holder is provided to a second end of the flow cell part and is arranged to provide connection capabilities for connecting light guide to the light receiving device of the flow cell part (Figure 2, first light guide holder = tube 43, second light guide holder = shaded area on other side, not labeled but equivalent to 43, Col.4, l 9-11, wherein the light guide is 40 and 50)
Wherein the at least two flow cell parts are arranged with adjacent ends facing each other along the flow direction (Figure 7, wherein 1 and 1’ are adjacent, with their ends = bottom or top of 10 and 20 facing each other within the cell just like applicant’s Figure 7b)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 7and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Svanberg U.S. Patent #10,261,008
With respect to claim 7 and 8, Svanberg discloses all of the limitations as applied to claim 1 above.  In addition, Svanberg discloses:
The connection device is a threaded surface and the first and second flow cell parts comprise mating connection device receiving holes for receiving the threaded surface during connection (Figure 5, connection device = holder 30 has threads 34, 35, Col.3, l 50-60)
The first and second flow path connectors comprise a flow path connecting part and a flange part, wherein the flange part comprises at least two diametric oppositely provided connection device receiving holes (first and second flow path connectors = 60, flow path connecting part = holder 30, flange = inside rim of 30 on both sides, diametric receiving holes = through hole 31) 
However, Svanberg fails to disclose the connection device comprises a screw and nut and connects the connection device with the first and second flow path connector. 
In Svanberg, the threaded surfaces function the same as screws and bolts. It would be obvious to one of ordinary skill in the art to use separated threads from nuts and bolts for access from the outside without having to twist the entire component.  Svanberg discloses the threaded surface for attaching the connection device to the flow cell parts but fails to disclose how the connection device is attached to the flow path connectors (the measuring device body 60).  However, Svanberg does disclose sealing rings between the connection device and the flow path connectors and it would be obvious to one of ordinary skill in the art to use the same threaded fastener method used to secure the other components since threaded components are well known for releasability and accessibility. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA C BRYANT/Examiner, Art Unit 2877